—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated May 27, 1993, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The record demonstrates that the plaintiff was hired by C.D.I. Corporation, Northeast, which is in the business of supplying professional help to various companies, to work at premises owned by the defendant and occupied by Brookhaven *589National Laboratories. The plaintiff worked at Brookhaven from the inception of his employment until the date of his accident, and the defendant exercised exclusive direction and control over his daily activities. Therefore, the Supreme Court erred, as a matter of law, in failing to find that the plaintiff was a "special employee” of the defendant, and in denying the defendant’s motion to dismiss the complaint as barred by the Workers’ Compensation Law (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Hoskins v MIA Assocs., 201 AD2d 459; Carreras v Lawrence Aviation Indus., 201 AD2d 693; Cameli v Pace Univ., 131 AD2d 419). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.